Order entered January 20, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-20-00290-CR
                                  No. 05-20-00292-CR

                     JAMES ARNAZ RANDLE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F17-30614-P & F17-30615-P

                                       ORDER

      We REINSTATE these appeals.
      We abated for the appointment of new counsel. On January 13, 2021, the
trial court informed the Court that John Tatum has been appointed to represent
appellant in these appeals. We DIRECT the Clerk to list John Tatum as appointed
counsel for appellant. All future correspondence shall be sent to Mr. Tatum at the
address on file with the Court.
      Appellant’s brief is DUE February 19, 2021.
                                              /s/   LANA MYERS
                                                    JUSTICE